Citation Nr: 0729850	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-23 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for low back 
disability.  

2.  Entitlement to an initial compensable rating for 
residuals of a fracture of the right tibia.  

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 1981 
and from November 1982 to May 2004.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, denied service 
connection for low back disability and granted service 
connection for residuals of a fracture of the right tibia and 
bilateral hearing loss, each evaluated as noncompensably 
disabling from June 1, 2004.  The veteran perfected an appeal 
of this decision.  

In a June 2005 decision, the RO increased the disability 
rating for bilateral hearing loss to 10 percent, effective 
June 1, 2004, based on a finding that the June 2004 rating 
decision contained clear and unmistakable error.  

The record reflects that the veteran was scheduled for a 
Travel Board hearing in May 2006; however, in correspondence 
dated and received in April 2006, he withdrew his hearing 
request.  See 38 C.F.R. § 20.704(d) (2006).

The issue of entitlement to an initial rating in excess of 10 
percent for bilateral hearing loss is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show the veteran 
has a low back disability.

2.  The veteran's service-connected residuals of fracture of 
the right tibia results in no current right leg disability.  

CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  The schedular criteria for an initial compensable rating 
for residuals of a fracture of the right tibia have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes (DCs) 5024, 5260, 5261, 5262 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
March 2004, prior to the initial adjudication of his claims 
in the June 2004 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the March 2004 letter 
stated:  "If there is any other evidence or information that 
you think will support your claim, please let us know."  
This satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records and a 
report of VA examination.  The veteran has not indicated he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).

Entitlement to service connection for low back disability.  

Pertinent Law and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).



Analysis

With respect to Hickson element (1), there is no evidence of 
a low back disability shown currently.  The post-service 
medical evidence in this case consists solely of a report of 
VA examination conducted in March 2004.  Objective findings 
revealed that the veteran had full range of motion of the 
lumbar spine.  Straight leg raising was negative and no 
paraspinal muscle spasms were present.  The veteran was 
nontender to palpation over the lumbar spine.  Neurovascular 
status to the lower extremities was intact.  Deep tendon 
reflexes of the lower extremities were 2+ bilaterally.  
Musculoskeletal strength was 5/5.  The veteran was able to 
walk on his toes and heels and tandem walk.  Gait was normal.  
The diagnosis was mechanical low back pain.  The VA examiner 
stated that when symptomatic, there may very well be a mild 
decrease in range of motion secondary to increased pain with 
physical activity, but there was no functional impairment on 
current examination.  

The Board acknowledges that the 2004 VA examination resulted 
in a diagnosis of mechanical low back pain; however, pain in 
and of itself does not constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (symptoms such as pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).

In the absence of confirmed diagnoses of low back disability, 
meaning medical evidence showing the veteran has the 
condition alleged, service connection is not warranted.  The 
case law is well settled on this point. In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim).  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability).

The Board is aware of a recent Court decision that held that 
the requirement that a current disability be present is 
satisfied "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim . . . even though the disability 
resolves prior to the Secretary's adjudication of the 
claim."  McClain v. Nicholson, No. 05-0468 (U.S. Vet. App. 
June 21, 2007)  (emphasis added).  However, in this case, the 
medical evidence has not shown a diagnosed low back 
disability at any point since the veteran's discharge from 
service, let alone since he filed his claim for service 
connection.  As already noted, the 2004 VA examination is the 
only post-service medical evidence associated with the claims 
file.  The veteran has not claimed any treatment for low back 
complaints since service.  See VA Form 21-526, Veteran's 
Application for Compensation and/or Pension, filed in March 
2004.  

In short, Hickson element (1) has not been met as to this 
claim.  So service connection must be denied on this basis 
alone - irrespective of any other Hickson considerations.

The preponderance of the evidence is against the claim of 
entitlement to service connection for low back disability.  
The benefit sought on appeal is accordingly denied since 
there is no reasonable doubt to resolve in the veteran's 
favor concerning this.  See, e.g., Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

Entitlement to an initial compensable rating for residuals of 
a fracture of the right tibia.  

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson  at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2007).  

The service-connected residuals of a fracture of the right 
tibia are currently evaluated as noncompensably disabling 
(i.e., 0 percent) under DC 5299-5024.  DC 5299 is used to 
identify musculoskeletal system disabilities that are not 
specifically listed in the Schedule, but are rated by analogy 
to similar disabilities under the Schedule.  See 38 C.F.R. §§ 
4.20, 4.27 (2007).  Disabilities rated pursuant to DC 5024 
are to be rated on limitation of motion of affected parts, as 
arthritis, degenerative.  38 C.F.R. § 4.71a, DC 5024 (2007).

Under DC 5260 for limitation of flexion of the leg, a 0 
percent rating is warranted where flexion is limited to 60 
degrees; a 10 percent rating is warranted where flexion is 
limited to 45 degrees, a 20 percent rating is warranted where 
flexion is limited to 30 degrees, and a 30 percent rating is 
warranted where flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260 (2007).  

Under DC 5261 for limitation of extension of the leg, a 0 
percent evaluation is warranted where extension is limited to 
5 degrees; a 10 percent evaluation is warranted where 
extension is limited to 10 degrees, a 20 percent evaluation 
is warranted where extension is limited to 15 degrees, a 30 
percent evaluation is warranted where extension is limited to 
20 degrees, a 40 percent evaluation is warranted where 
extension is limited to 30 degrees, and a 50 percent rating 
is warranted where extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, DC 5261 (2007).

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II 
(2007).  

DC 5262, for impairment of the tibia and fibula resulting 
from malunion, provides a 10 percent disability rating where 
there is slight knee or ankle disability, a 20 percent 
disability rating where there is moderate knee or ankle 
disability, and a 30 percent disability rating where there is 
marked knee or ankle disability.  A 40 percent disability 
rating is provided for nonunion of the tibia and fibula with 
loose motion and requiring a brace.  38 C.F.R. § 4.71a, DC 
5262 (2007).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

Service medical records show that the veteran fractured his 
right tibia in 1979; however, the remainder of the records do 
not document any disabling residuals from the fracture.  

The veteran has not reported being treated for the right 
tibia fracture since service.  

On VA examination in March 2004, the veteran reported that 
when cold weather fronts arrive he can notice this in his 
right lower leg.  Physical examination, however, revealed no 
pertinent abnormalities in the right leg.  It was noted that 
the fracture site was well healed and nontender.  There was 
no deformity over the mid tibia.  The veteran was able to 
walk on his toes, on his heels, and tandem walk.  His gait 
was normal.  There was full range of motion of the right knee 
and ankle.  The diagnosis was history of fractured right 
tibia, healed.  The examiner indicated that there was no 
functional impairment noted on examination.  

After reviewing this evidence, the Board finds that the 
preponderance of the evidence is against an initial 
compensable rating for residuals of a fracture of the right 
tibia.  The VA examination indicated that the veteran had 
full range of motion of the knee.  As such, a compensable 
rating under DC 5260 or 5261 is not warranted.  Likewise, the 
examination revealed no evidence of any impairment of the 
tibia and fibula which would warrant a rating under DC 5262.  
As noted by the VA examiner, the fractured right tibia was 
healed.  

The Board has considered whether an increased disability 
rating is warranted for the veteran's service-connected 
disability based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the 
Court's holding in DeLuca.  However, the VA examiner 
indicated that there was no functional impairment 
attributable to the right tibia fracture residuals.  

For these reasons, the claim for an initial compensable 
rating for residuals of a fracture of the right tibia must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, this doctrine is not applicable 
in the current appeal.  38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for low back disability is 
denied.  

Entitlement to an initial compensable rating for residuals of 
a fracture of the right tibia is denied.  




REMAND

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.  

Reasons for remand 

On VA audiological evaluation in March 2004, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
70
75
90
95
LEFT
N/A
20
20
40
30

Speech recognition was 86 percent in the right ear and 96 
percent in the left ear.

The veteran was discharged from service in May 2004.  

In June 2004, the RO granted service connection for bilateral 
hearing loss and, based on the pure tone thresholds reported 
on the March 2004 VA examination, assigned a noncompensable 
rating.  The RO noted Level I hearing in his left ear and, as 
adjusted, Level VII hearing in his right ear.  See 38 C.F.R. 
§§ 4.85, Table VII, 4.86 (2007).  The veteran perfected an 
appeal seeking a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In a June 2005 decision, the RO indicated that the claims 
file had been reviewed and that clear and unmistakable error 
in the June 2004 rating decision had been identified, namely 
failure to grant a 10 percent evaluation for bilateral 
hearing loss under 38 C.F.R. § 4.86 due to the presence of an 
exceptional pattern of hearing in the veteran's left ear.  
However, upon review of the "Reasons for Decision" section, 
the Board notes that the pure tone threshold levels for the 
right ear from the 2004 VA examination were inadvertently 
attributed to the left ear.  In addition, it appears that the 
RO mistakenly assigned Level II hearing impairment for the 
right ear (really the left ear).  As such, the Board feels 
that the case should be returned to the RO for any corrective 
action deemed necessary.  

The Board notes that because the veteran has perfected an 
appeal of the initial disability rating assigned it has the 
ability to assign any rating deemed appropriate based on the 
facts found; however, to avoid any prejudice to the veteran, 
the Board feels that any corrective action deemed necessary 
should be initiated by the RO.  This will allow the veteran 
to present argument regarding any action taken.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

Review the June 2005 rating decision, 
in light of the March 2004 VA 
examination, and determine whether any 
corrective action is deemed necessary.  
If it is determined that corrective 
action is necessary, send the veteran 
and his representative a supplemental 
statement of the case and allow them 
time to respond before returning the 
case to the Board.  

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


